DETAILED ACTION
This action is in response to applicant’s amendment filed on 25 February 2022.  Claims 1, 4-6, and 8 are now pending in the present application and claims 2-3 and 7 are cancelled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/521051, filed on 21 April 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinoshita et al. (hereinafter Kinoshita) (US 2015/0244643 A1).
Regarding claims 1 and 6, Kinoshita discloses a slice management system comprising one or a plurality of child slice management devices that performs management of slices that are virtual networks generated on a network infrastructure, the child slice management devices being managed for one or a plurality of business operators, and a parent slice management device that manages the one or plurality of child slice management devices { (see par. [0051]; Figs. 1, 5, and 29A) },
wherein the parent slice management device includes: a parent management table that stores slice information indicating slices managed by the child slice management devices and resources assigned to the slices, in association with the child slice management devices { (see par. [0124-0140]; [0342-349]; Figs. 1, 5, and 29A) };
a notification unit that notifies the child slice management devices of the slice information stored in the parent management table { (see par. [0124-0140]; [0342-349]; Figs. 1, 5, and 29A) }; and
a control unit that acquires the slice information from a slice information storage device that stores the slice information indicating the slices and the resources assigned to the slices before association with the child slice management devices in the parent management table, and registers the acquired slice information in the parent management table,
wherein the acquired slice information is assigned to the child slice management devices { (see par. [0124-0140]; [0342-349]; Figs. 1, 5, and 29A) }; and
the child slice management devices include child management tables in which the slice information for constructing the slices is stored, the slice information being notified of by the notification unit { (see par. [0124-0140]; [0342-349]; Figs. 1, 5, and 29A) };
the slice information including slices and resources, wherein the one or plurality of child slice management devices performs management of slices that are virtual networks generated on a network infrastructure, the child slice management devices being managed for one or a plurality of business operators, wherein the parent slice management device (e.g., resource management device) manages the one or plurality of child slice management devices { (see par. [0124-0140]; [0342-349]; Figs. 1, 5, and 29A), where the system provides a resource management device and virtual network management tables (see pg. 5, [0106-0107]; Figs. 1 & 5) }, and
wherein, in the parent slice management device, when the control unit receives a resource assignment request from a new child slice management device, the control unit stores the new child slice management device and the slice information in the parent management table in association with each other { (see par. [0124-0140]; [0342-349]; Figs. 1, 5, and 29A) }.
Regarding claim 4, Kinoshita discloses the slice management system according to claim 1, wherein, in the parent slice management device, when the control unit receives a resource change request from a child slice management device, the control unit registers content of the change of the resources in the parent management table, and instructs the slice information storage device to perform changing according to the content of the change in accordance with a process of registering the content of the change { (see par. [0124-0140]; [0342-349]; Figs. 1, 5, and 29A) }.
Regarding claim 5, Kinoshita discloses the slice management system according to claim 3, wherein, in the parent slice management device, the notification unit transmits an indication message indicating an error to the new child slice management device when it is determined that the assignment request or the change request cannot be satisfied slice management tables { (see par. [0124-0140]; [0342-349]; Figs. 1, 5, and 29A) }.
Regarding claim 8, Kinoshita discloses the slice management system according to claim 4, wherein, in the parent slice management device, the notification unit transmits an indication message indicating an error to the new child slice management device when it is determined that the assignment request or the change request cannot be satisfied { (see par. [0124-0140]; [0342-349]; Figs. 1, 5, and 29A) }.










Response to Arguments
 	Applicant's arguments with respect to claims 1, 4-6, and 8 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Azizi et al. (US 2019/0364492 A1) discloses methods and devices for radio communications.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 





to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
03 June 2022